DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1, 2, and 5-15 are pending.
Receipt and consideration of Applicants' amended claim set and remarks/arguments filed on 03/30/2021 are acknowledged.  Claims under consideration in the instant office action are claims 1, 2, and 5-15.
Applicant’s arguments, filed 03/30/2021, with respect to claims 1, 2, and 4-15 have been fully considered and are persuasive.  The rejection of claims 1, 2, and 4-15 has been withdrawn.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
No prior art or combination of prior art was found to disclose or suggest the instant claimed invention directed to a compound of the following formula:

    PNG
    media_image1.png
    183
    366
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    60
    101
    media_image2.png
    Greyscale

Coelho teaches AMK formulated in stock solutions (pg. 6912, right column, first and second paragraphs).
Coelho does not teach a compound of the recited formula wherein R1 and R3 are a C3-8 cyclohexyl or for any therapeutic application.  Thus, there would be no reason one skilled in the art at the time the invention was made would formulate a compound of the recited formula based on the prior art references.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1, 2, and 5-15 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Notice of Allowance.”

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on (571)272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Andrew Lee/
Examiner, Art Unit 1628

/SAVITHA M RAO/Primary Examiner, Art Unit 1629